Citation Nr: 1017394	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2008 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial, 70 
percent rating for PTSD, effective June 25, 2008 (the date of 
the Veteran's claim for service connection).  Later that 
month in September 2008, the Veteran filed a notice of 
disagreement (NOD) with the initial disability rating 
assigned.  A statement of the case (SOC) was issued in March 
2009, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later that 
same month.  

In his substantive appeal, the Veteran requested a Board 
video conference hearing; however, in September 2009, he 
withdrew his request for this hearing.  See 38 C.F.R. § 
20.704(e) (2009). 

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
he wished to withdraw from appeal the outstanding claim for 
an initial rating in excess of 70 percent for PTSD.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn 
this appeal and, hence, there remains no allegation of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the matter of an initial rating in excess of 70 percent for 
PTSD and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


